In the United States Court of Federal Claims
                                          BID PROTEST
                                           No. 16-1114C
                               Filed Under Seal: September 21, 2016
                             Reissued for Publication: October 6, 2016*

                                                  )
    LOCH HARBOUR GROUP, INC.,                     )
                                                  )
                         Plaintiff,               )
                                                  )       28 U.S.C. § 1491(b); Pre-Award Bid
    v.                                            )       Protest; Motion for a Preliminary
                                                  )       Injunction, RCFC 65(a); Motion for a
    THE UNITED STATES,                            )       Temporary Restraining Order, RCFC
                                                  )       65(b).
                         Defendant.               )
                                                  )

       Christian B. Nagel, Counsel of Record, James J. Holt, McGuireWoods LLP, Tysons,
VA, for plaintiff.

       Zachary J. Sullivan, Trial Attorney, Elizabeth M. Hosford, Assistant Director, Robert E.
Kirschman, Jr., Director, Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Commercial Litigation Branch, Civil Division, United States Department of Justice, Washington,
DC, Aleia Barlow, Staff Attorney, United States Department of Veterans Affairs, Washington,
DC, for defendant.




*
  This Memorandum Opinion and Order was originally filed under seal on September 21, 2016 (docket
entry no. 25), pursuant to the Protective Order entered in this action on September 9, 2016 (docket entry
no. 12). The parties were given an opportunity to advise the Court of their views with respect to what
information, if any, should be redacted under the terms of the Protective Order. The parties filed a joint
status report on October 6, 2016 notifying the Court that they do not believe any information should be
redacted (docket entry no. 24). And so, the Court is reissuing its Opinion and Order dated September 21,
2016 without redactions.
                         MEMORANDUM OPINION AND ORDER
                  DENYING PLAINTIFF’S MOTIONS FOR A TEMPORARY
               RESTRAINING ORDER AND FOR A PRELIMINARY INJUNCTION

GRIGGSBY, Judge.

I.      INTRODUCTION

        In this pre-award bid protest matter, plaintiff, Loch Harbour Group, Inc. (“LHG”),
protests a decision by the United States Department of Veterans Affairs (“VA”) to award a sole-
source contract to provide certain verification services for the agency’s Vets First Contracting
Program to GCC Technologies, LLC (“GCC”), upon the grounds that the award violates the
Competition in Contracting Act and that GCC is ineligible for award due to an organizational
conflict of interest. LHG has filed motions for a temporary restraining order and for a
preliminary injunction, requesting that the Court enjoin the VA from awarding the contract until
the Court resolves the merits of its bid protest. For the reasons set forth below, the Court
DENIES LHG’s motions.

II.     FACTUAL AND PROCEDURAL BACKGROUND1
        A. Factual Background

        In this pre-award bid protest matter, Loch Harbour Group, Inc. protests a decision by the
United States Department of Veterans Affairs to award, on a sole-source basis, a contract for
certain verification services to GCC Technologies, LLC, upon the grounds that the award
violates the Competition in Contracting Act and that GCC is not eligible for award due to an
organizational conflict of interest. See generally Am. Compl.; 41 U.S.C. § 3301. LHG has
moved for a temporary restraining order and for a preliminary injunction, requesting that the
Court enjoin the VA from awarding the contract until the Court has resolved the merits of its
protest. Pl. Mot. for TRO at 1; Pl. Mot. for PI at 1.


1
  The facts recited in this Memorandum Opinion and Order are taken from LHG’s amended complaint
(“Am. Compl.”); LHG’s motion for a temporary restraining order (“Pl. Mot. for TRO”); LHG’s motion
for a preliminary injunction (“Pl. Mot. for PI”); LHG’s memorandum in support of its motions for a
temporary restraining order and for a preliminary injunction (“Pl. Memo.”); the government’s response to
LHG’s motions (“Def. Resp.”); the Declaration of Julie Partridge (“Partridge Decl.”); and LHG’s reply in
support of its motions for a temporary restraining order and for a preliminary injunction (“Pl. Reply”).
Except where otherwise noted, the facts cited herein are undisputed.


                                                   2
               1. The Vets First Program And The LHG Task Order

       The United States Department of Veterans Affairs awards contracts to businesses owned
by veterans and service-disabled veterans under the Vets First Contracting Program (“Vets First
Program”). Am. Compl. at ¶ 10; Partridge Decl. ¶ 2. To identify veterans eligible to participate
in the Vets First Program, the VA must verify that applicants seeking to participate in the
program are either a veteran-owned small business or a service-disabled veteran-owned small
business. Am. Compl. at ¶ 11. The VA’s Center for Verification and Evaluation (the “CVE”),
an office within the agency’s Office of Small & Disadvantaged Business Utilization, is
responsible for overseeing this verification process. Id.; Def. Resp. at 3.

       To perform the verification process, the VA contracts for support from private
contractors. Am. Compl. at ¶ 13, Ex. 2; Partridge Decl. at ¶ 3. In this regard, in 2014, the VA
awarded a task order to LHG to verify firms under the Vets First Program (“LHG Task Order”).
Am. Compl. at ¶¶ 22-23. The LHG Task Order expired on September 13, 2016. Id. at ¶ 47;
Partridge Decl. at ¶ 14.

       GCC currently performs customer service and examination services for the Vets First
Program under a different task order. Am. Compl. at ¶ 48; Def. Resp. at 4. This task order will
expire on or about September 26, 2016. Def. Resp. at 3 n.2, 4; Partridge Decl. at ¶ 4.

               2. The June 2016 Solicitation

       On June 29, 2016, the VA issued a solicitation seeking proposals to oversee the Vets First
Program’s verification process (the “June 2016 Solicitation”). Am. Compl. at ¶¶ 41-42; Def.
Resp. at 4-5. It is undisputed that LHG was not eligible to compete for that contract as a prime
contractor, because LHG did not meet the small business size standards for the North American
Industry Classification System (“NAICS”) code applicable to the solicitation. Am. Compl. ¶ 41;
Def. Resp. at 5. In response to a protest filed before the Government Accountability Office by
another contractor, the VA canceled the June 2016 Solicitation on August 2, 2016. Id. at ¶ 43-
44; Partridge Decl. ¶ 9.

               3. The VA’s Proposed Sole-Source Award

       After canceling the June 2016 Solicitation, the VA issued a justification and approval
(“J&A”) for a proposed sole-source award of a contract to provide verification services for the

                                                 3
Vets First Program to GCC on August 18, 2016. Def. Resp. at 5; Partridge Decl. at Ex. 9. The
J&A provides in part that, “the award [of the contract to support the Vets First Program] for the
long-term effort has been delayed,” and “[i]n order to avoid a lapse of critical services, a sole
source contract will be issued to one of the current incumbent contractors, GCC.” Partridge
Decl. at Ex. 9. The J&A further states that “[t]he VA is currently in the planning phase of a
requirement for a long-term, competitive contract for the same services.” Id.

       To justify its proposed sole-source award a verification services contract to GCC, the VA
relied upon the Veterans Benefits, Health Care, and Information Technology Act of 2006, 38
U.S.C. § 8127. Id. This Act allows the VA to award a contract to a veteran-owned small
business using other than competitive procedures, if three conditions are met:

       (1) such concern is determined to be a responsible source with respect to performance of
           such contract opportunity;
       (2) the anticipated award price of the contract (including options) will exceeded the
           simplified acquisition threshold . . . but will not exceed $5,000,000; and
       (3) in the estimation of the contracting officer, the contract award can be made at a fair
           and reasonable price that offers best value to the United States.

38 U.S.C. § 8127(c). The J&A explains that the decision to award the contract to GCC “meets
all three of the requirements of 38 U.S.C. 8127(c)”. Id. Specifically, the J&A states that, in
accordance with 38 U.S.C. § 8127(c), the contracting officer has determined that GCC is a
responsible contractor; that the anticipated award price falls between the simplified acquisition
threshold and $5,000,000; and that the contract award is to be made at a fair and reasonable price
that offers the best value to the United States. Id.

       On September 7, 2016−a week prior to the expiration of the LHG Task Order−LHG
commenced this matter and sought a temporary restraining order and a preliminary injunction to
enjoin the VA from awarding the verification services contract to GCC. See generally Am.
Compl.; Pl. Mot. for TRO; Pl. Mot. for PI.

       B. Procedural Background

       On September 7, 2016, LHG filed the complaint in this matter. See generally Compl. On
that same day, LHG filed a motion for a temporary restraining order, a motion for a preliminary
injunction, and memorandum in support of its motion, requesting that the Court enjoin the VA
from awarding a sole-source contract for verification services to GCC until the Court resolves

                                                  4
the merits of this bid protest. See generally Pl. Mot. for TRO; Pl. Mot for PI; see also Pl. Memo.
LHG attached the Declaration of Katerina Ehrlich Bonnevaux, the LHG project manager for the
LHG Task Order, to its memorandum in support of its motions for a temporary restraining order
and for a preliminary injunction. See Decl. of Katerina Ehrlich Bonnevaux.

       On September 9, 2016, the government filed an unopposed motion for a protective order,
and the Court issued a Protective Order on that date. See generally Mot. for Protective Order;
Protective Order. Also on September 9, 2016, LHG filed an amended complaint, the
performance work statement for the LHG Task Order and a copy of the June 2016 Solicitation.
See generally Am. Compl. On September 11, 2016, LHG filed a supplemental brief in support
of its motions for injunctive relief. See generally Pl. Supp. Brief. On September 12, 2016, the
government filed a response and opposition to LHG’s motions for a temporary restraining and
for a preliminary injunction. See generally Def. Resp. The government also filed several
documents as attachments to its response, including a Declaration of Julie Partridge, the
contracting officer for the VA’s verification services contract, and the justification and approval
of the sole-source award of that contract to GCC. See Partridge Decl.; Partridge Decl. at Ex. 9.

       On September 12, 2016, the Court held an initial status conference in this matter. On
September 12, 2016, LHG filed a reply in support of its motions for a temporary restraining
order and for a preliminary injunction. See generally Pl. Reply. On September 13, 2016, the
Court held a hearing on LHG’s motions. During the hearing, the Court issued an oral decision
denying LHG’s motions for a temporary restraining order and for a preliminary injunction. The
Court’s rationale for denying LHG’s motions is set forth below.

III.   JURISDICTION AND LEGAL STANDARDS

       A. Bid Protest Jurisdiction And Standing

       The Tucker Act grants the United States Court of Federal Claims jurisdiction to consider
bid protests brought by “an interested party objecting to a solicitation by a Federal agency for
bids or proposals for a proposed contract or to a proposed award or the award of a contract or
any alleged violation of statute or regulation in connection with a procurement or a proposed
procurement.” 28 U.S.C. § 1491(b)(1). The United States Court of Appeals for the Federal
Circuit has applied the Competition in Contracting Act’s definition of interested party in the
context of bid protest matters. Am. Fed. of Gov. Employees, AFL-CIO v. United States, 258 F.3d
5
1294, 1302 (Fed. Cir. 2001); see also 31 U.S.C. § 3551. The Competition in Contracting Act
defines the term “interested party” to mean an “actual or prospective bidder or offeror whose
direct economic interest would be affected by the award of the contract or failure to award the
contract.” 31 U.S.C. § 3551(2). When the Court determines that a protestor is not an interested
party, the protestor lacks standing to pursue a claim and the Court must dismiss the case. Rex
Servs. Corp. v. United States, 448 F.3d 1305, 1308 (Fed. Cir. 2006); see Rule 12(b)(1) of the
Rules of the United States Court of Federal Claims (“RCFC”).

        In addition, this Court reviews agency actions under the “arbitrary and capricious”
standard in bid protest cases. See 28 U.S.C. § 1491(b)(4) (adopting the standard of review set
forth in the Administrative Procedure Act). And so, under the Administrative Procedure Act
standard, an award may be set aside if “(1) the procurement official’s decision lacked a rational
basis; or (2) the procurement procedure involved a violation of regulation or procedure.”
Banknote Corp. of Am., Inc. v. United States, 365 F.3d 1345, 1351 (Fed. Cir. 2004) (quoting
Impresa Construzioni Geom. Domenico Garufi v. United States, 238 F.3d 1324, 1332 (Fed. Cir.
2001)). In this regard, the United States Court of Appeals for the Federal Circuit has explained
that:

        When a challenge is brought on the first ground, the test is whether the contracting
        agency provided a coherent and reasonable explanation of its exercise of discretion,
        and the disappointed bidder bears a “heavy burden” of showing that the award
        decision had no rational basis. When a challenge is brought on the second ground,
        the disappointed bidder must show a clear and prejudicial violation of applicable
        statutes or regulations.

Id. (internal citations omitted).

        In reviewing an agency’s procurement decision, the Court should recognize that the
agency’s decision is entitled to a “presumption of regularity.” Citizens to Pres. Overton Park,
Inc. v. Volpe, 401 U.S. 402, 415 (1971), overruled on other grounds by Califano v. Sanders, 430
U.S. 99 (1977) (citations omitted). In addition, the Court should not substitute its judgment for
that of the agency. Cincom Sys., Inc. v. United States, 37 Fed. Cl. 663, 672 (1997). And so,
“[t]he protestor must show, by a preponderance of the evidence, that the agency’s actions were
either without a reasonable basis or in violation of applicable procurement law.” Info. Tech. &
Apps. Corp. v. United States, 51 Fed. Cl. 340, 346 (2001), aff’d, 316 F.3d 1312 (Fed. Cir. 2003);
see Gentex Corp. v. United States, 58 Fed. Cl. 634, 648 (2003).

                                                 6
        This standard “is highly deferential.” Advanced Data Concepts, Inc. v. United States,
216 F.3d 1054, 1058 (Fed. Cir. 2000). As long as there is “a reasonable basis for the agency’s
action, the court should stay its hand even though it might, as an original proposition, have
reached a different conclusion . . . .” Honeywell, Inc. v. United States, 870 F.2d 644, 648 (Fed.
Cir. 1989) (internal citations omitted). But, if “the agency entirely fail[s] to consider an
important aspect of the problem [or] offer[s] an explanation for its decision that runs counter to
the evidence before the agency,” then the resulting action lacks a rational basis and, therefore, is
defined as “arbitrary and capricious.” Ala. Aircraft Indus., Inc.-Birmingham v. United States,
586 F.3d 1372, 1375 (Fed. Cir. 2009) (quoting Motor Vehicle Mfrs. Ass’n v. State Farm Mut.
Auto. Ins. Co., 463 U.S. 29, 43 (1983)) (internal quotation marks omitted).

        B. Preliminary Injunctions And Temporary Restraining Orders, RCFC 65

        The Tucker Act authorizes this Court to “award any relief that the court considers proper,
including . . . injunctive relief.” 28 U.S.C. § 1491(b)(2); see RCFC 65. However, “a preliminary
injunction is an extraordinary and drastic remedy, one that should not be granted unless the
movant, by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S.
968, 972 (1997) (emphasis omitted) (internal citations omitted); Intel Corp. v. ULSI Sys. Tech.,
Inc., 995 F.2d 1566, 1568 (Fed. Cir. 1993) (The award of “a preliminary injunction is a drastic
and extraordinary remedy that is not to be routinely granted.”). A temporary restraining order is
similarly an “extraordinary and drastic remedy.” Jones Automation, Inc. v. United States, 92
Fed. Cl. 368, 370 (2010) (citations omitted).

        In deciding whether to grant emergency injunctive relief, the United States Court of
Appeals for the Federal Circuit has directed that the Court consider four factors: (1) whether
plaintiff is likely to succeed on the merits of the case; (2) whether plaintiff will suffer irreparable
harm if the Court withholds injunctive relief; (3) whether the balance of hardships to the
respective parties favors the grant of injunctive relief; and (4) whether it is in the public interest
to grant injunctive relief. PGBA, LLC v. United States, 389 F.3d 1219, 1228-29 (Fed. Cir. 2004);
FMC Corp. v. United States, 3 F.3d 424, 427 (Fed. Cir. 1993); Cincom, 37 Fed. Cl. at 268 (to
obtain a temporary restraining order, plaintiff must show the following: “(1) plaintiff will suffer
a specific irreparable injury if performance is not enjoined; (2) plaintiff is likely to succeed on
the merits of its claim; (3) the harm to plaintiff outweighs any harm to defendant; and (4)


                                                   7
granting the requested relief serves the public interest”). “Although the factors are not applied
mechanically, a movant must establish the existence of both of the first two factors to be entitled
to a preliminary injunction,” or a temporary restraining order. Altana Pharma AG v. Teva
Pharm. USA, Inc., 566 F.3d 999, 1005 (Fed. Cir. 2009) (citing Amazon.com, Inc. v.
Barnesandnoble.com, Inc., 239 F.3d 1343, 1350 (Fed. Cir. 2001)).

        “No one factor, taken individually, is necessarily dispositive” and “the weakness of the
showing regarding one factor may be overborne by the strength of the others.” FMC Corp., 3
F.3d at 427. But, “the absence of an adequate showing with regard to any one factor may be
sufficient, given the weight or lack of it assigned to the other factors, to justify the denial” of a
motion for a preliminary injunction or for a temporary restraining order. Id.

IV.     LEGAL ANALYSIS

        In its motions for a temporary restraining order and for a preliminary injunction, LHG
requests that the Court enjoin the VA from awarding a sole-source contract to GCC to provide
verification services for the Vets First Program until the Court resolves this bid protest. See
generally Pl. Mot. for PI; Pl. Mot. for TRO; Pl. Memo. Specifically, LHG argues in its motions
that the award of the contract to GCC violates the Competition in Contract Act by failing to
employ a “full and open competition through the use of competitive procedures.” Am. Compl. at
¶ 6; Pl. Memo. at 11, 17-18. LHG also argues that the sole-source award is improper because
GCC is ineligible for the award due to an organizational conflict of interest. Pl. Memo. at 19-23.

        The government opposes LHG’s motions and argues that the VA’s award decision is
reasonable and lawful under the Veterans Benefits, Health Care, and Information Technology
Act. Def. Resp. at 10-11. For the reasons discussed below, the evidentiary record currently
before the Court demonstrates that LHG is not entitled to the emergency injunctive relief that it
seeks. And so, the Court DENIES LHG’s motions. RCFC 65.

        A. LHG Has Not Demonstrated That It Has Standing To Pursue Its Claims

        As an initial matter, the current record before the Court does not demonstrate that LHG
has standing to pursue this bid protest. It is well established that to demonstrate standing, LHG
must prove it is either an “actual or prospective bidder or offeror whose direct economic interest
would be affected by the award of the contract or failure to award the contract.” Rex Servs.


                                                   8
Corp., 448 F.3d at 1307. In this case, the current record does not demonstrate that LHG would
be a prospective bidder if the VA were to solicit proposals for a contract to provide verification
services for the Vets First Program.

        In this regard, it is undisputed that LHG is not a small business under the NAICS code
that applied to the June 2016 Solicitation. Am. Compl. ¶ 41; Partridge Decl. at Ex. 5, 8. It is also
undisputed that this same NAICS code apples to the sole-source award at issue in this dispute.
Partridge Decl. at Ex. 9. Given this, it is reasonable to assume that this NAICS code would also
apply to a new solicitation for this work and that LHG would be ineligible to compete for the
award of that contract. And so, LHG has not demonstrated thus far in the litigation that it has
standing to bring its bid protest.

        B. LHG Has Not Shown That It Is Entitled To Injunctive Relief

        Even if LHG could demonstrate that it has standing to pursue its claim, the current
evidentiary record does not support LHG’s request for emergency injunctive relief. It is well
established that temporary restraining orders and preliminary injunctions are extraordinary and
drastic remedies that should not be granted unless the movant, by a clear showing, carries the
burden of persuasion. Mazurek, 520 U.S. at 972. For this reason, the United States Court of
Appeals for the Federal Circuit has held that this Court must consider four factors when deciding
whether to grant such emergency injunctive relief: (1) whether plaintiff is likely to succeed on
the merits of the case; (2) whether plaintiff will suffer irreparable harm if the Court withholds
injunctive relief; (3) whether the balance of hardships to the respective parties favors the grant of
injunctive relief; and (4) whether it is in the public interest to grant injunctive relief. PGBA, 389
F.3d at 1228-29; Cincom, 37 Fed. Cl. at 268 (applying the same four-factor test when
determining whether to grant a motion for a temporary restraining order).

        In this case, LHG must establish the existence of both of the first two factors to be
entitled to injunctive relief. Altana Pharma AG, 566 F.3d at 1005. LHG has not met its burden
here.

            1. LHG Is Unlikely To Succeed Upon The Merits Of Its Claims

        First, LHG has not demonstrated a likelihood of success upon the merits of its claims. In
the complaint, LHG alleges the VA had violated the Competition in Contracting Act by deciding


                                                  9
to make a sole-source award of the verification services contract to GCC. Am. Compl. at ¶ 6.
But, the Competition in Contracting Act does not apply “in the case of procurement procedures
otherwise expressly authorized by statute.” 41 U.S.C. § 3301(a).

       In this case, the current evidentiary record shows that, in awarding the subject contract to
GCC, the VA relied upon the Veterans Benefits, Health Care, and Information Technology Act,
which provides the contracting officer with the authority to award a contract to a veteran-owned
small business using other than competitive procedures under certain conditions. 38 U.S.C.
§ 8127; Partridge Decl. at Ex. 9. In particular, the justification and approval for this sole-source
award states that the proposed sole-source award to GCC “action meets all three of the
requirements of” that act. Id. The J&A also demonstrates that the VA’s contracting officer
determined that, GCC is a responsible contractor; the anticipated award price falls between the
simplified acquisition threshold and $5,000,000; and that the contract award is to be made at a
fair and reasonable price that offers the best value to the United States in accordance with the
requirements of the Veterans Benefits, Health Care, and Information Technology Act. Id. And
so, the record evidence does not demonstrate that LHG is likely to succeed upon the merits of its
CICA claim.

       LHG also raises several arguments in its reply brief to suggest that the VA’s award
decision does not comply with the Veterans Benefits, Health Care, and Information Technology
Act. Pl. Reply at 3-5. But, these arguments are not substantiated by the current evidentiary
record. See Pl. Reply. And so, plaintiff has not shown that it has a substantial likelihood of
success upon the merits of its claim.

       The merits of plaintiff’s organizational conflict of interest (“OCI”) claim are also called
into question by the current evidentiary record. In the memorandum in support of LHG’s
motions for emergency injunctive relief, LHG argues that the Court should enjoin the award of
the subject contract because GCC has an OCI based upon unequal access to information and
biased ground rules. Pl. Memo. at 19-24. But, to prove an OCI, LHG must identify hard facts to
support this claim. A mere inference or suspicion of an actual or apparent conflict is not enough.
PAI Corp., 614 F.3d at 1352. LHG simply has not done so here. See generally Am. Compl.; Pl.
Memo.; Pl. Reply. In fact, LHG provides no facts in its submissions to support its OCI claim.



                                                 10
See generally Am. Compl.; Pl. Rep. And so, LHG has not shown that it has a substantial
likelihood of success upon the merits of its OCI claim.

              2. The Remaining Factors Weigh Against Granting Injunctive Relief

        The remaining factors that the Court considers in deciding LHG’s motions also weigh
against granting emergency injunctive relief. Even if the Court were to assume that LHG will
suffer irreparable harm absent emergency injunctive relief, the other factors that the Court must
consider weigh against granting such relief.2 The balance of the hardships in this case weighs
against granting emergency injunctive relief, because a delay of the award of the contract will
result in increased costs and a disruption in critical services needed to support the Vets First
Program. See Def. Resp. at 16-17. In addition, the public interest is best served by denying
LHG’s request for injunctive relief, because a backlog in the verification process for this
program could result if the Court enjoins award of the subject contract to GCC. And so, LHG
has not demonstrated that it is entitled to such relief.

V.      CONCLUSION

        In sum, LHG has not met its heavy burden to show that it is entitled to emergency
injunctive relief. Rather, the current evidentiary record indicates that LHG does not have a
substantial likelihood of success upon the merits of its claims. And so, for the foregoing reasons,
the Court DENIES LHG’s motions for a temporary restraining order and for a preliminary
injunction.

        Some of the information contained in this Memorandum Opinion and Order may be
considered protected information subject to the Protective Order entered in this matter on
September 9, 2016. This Memorandum Opinion and Order shall therefore be filed under seal.
The parties shall review the Memorandum Opinion and Order to determine whether, in their
view, any information should be redacted in accordance with the terms of the Protective Order
prior to publication on the Court’s official website.


2
  LHG argues that it will suffer irreparable harm without emergency injunctive relief, because it will no
longer be able to perform work under its task order and because LHG may lose some of its employees to
GCC. See Pl. Memo. at 24; Pl. Supp. Brief at Ex. 1. But, such economic harm is generally insufficient to
establish irreparable harm. See Minor Metals, Inc. v. United States, 38 Fed. Cl. 379, 381-82 (1997)
(citing Zenith Radio Corp. v. United States, 710 F.2d 806, 810 (Fed. Cir. 1983)).


                                                   11
       The parties shall FILE a joint status report, on or before October 12, 2016, identifying
the information, if any, that they contend should be redacted in this Memorandum Opinion and
Order, together with an explanation of the basis for each proposed redaction.

       IT IS SO ORDERED.



                                                    s/ Lydia Kay Griggsby
                                                    LYDIA KAY GRIGGSBY
                                                    Judge